Citation Nr: 0903886	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  06-39 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
disabling for service-connected chronic lumbar strain. 

2.  Entitlement to an evaluation in excess of 10 percent 
disabling for service-connected reactive airway disease.

3.  Entitlement to service connection for an anxiety 
disorder, to include as secondary to service-connected 
reactive airway disease or service-connected chronic lumbar 
strain.

4.  Whether new and material evidence sufficient to reopen 
the claim for service connection for migraine headaches, to 
include as secondary to service-connected reactive airway 
disease, has been submitted. 

5.  Whether new and material evidence sufficient to reopen 
the claim for service connection for dyspepsia/stomach 
problems, to include as secondary to service-connected 
reactive airway disease, has been submitted. 

REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to 
September 1992.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 RO decision, which 
continued a 10 percent evaluation for service-connected 
chronic lumbosacral strain and a separate 10 percent 
evaluation for service-connected reactive airway disease, and 
an October 2006 RO decision, which denied applications to 
reopen previously denied claims for entitlement to service 
connection for dyspepsia/stomach problems and migraine 
headaches/vascular headaches, and denied a claim for service 
connection for anxiety. 

Despite any determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see 
also VAOPGCPREC 05-92.  The following decision addresses this 
question.
In September 2008, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the St. Louis, Missouri RO.  
A transcript of that proceeding has been associated with the 
claims folder.

The Board notes that, at the September 2008 Travel Board 
hearing, the veteran stated that she wished to withdraw her 
claims for entitlement to service connection for bilateral 
hearing loss and tinnitus.  This transcript is accepted as a 
withdrawal of the veteran's substantive appeal for 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  See Tomlin v. Brown, 5 Vet. App. 355 (1993) 
(holding that a statement made during a personal hearing, 
when later reduced to writing in a transcript, constitutes a 
notice of disagreement (NOD) within the meaning of 38 U.S.C. 
§ 7105(b)).  Accordingly, the Board does not have 
jurisdiction to review the appeal of these issues, and they 
are dismissed.

The Board also notes that the veteran indicated in an August 
2008 statement that she would like to file a claim for 
entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).  However, in a 
statement dated in August 2008, the veteran's representative 
indicated that the veteran would like to withdraw her claim 
for TDIU.  Thus, no such claim is being referred to the RO.

The record reflects that the veteran submitted additional 
evidence to the Board in conjunction with this case 
accompanied by waivers of initial review of this evidence by 
the agency of original jurisdiction in accord with 38 C.F.R. 
§ 20.1304.

The issues of entitlement to an evaluation in excess of 10 
percent disabling for service-connected chronic lumbar strain 
and entitlement to an evaluation in excess of 10 percent 
disabling for service-connected reactive airway disease are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.





FINDINGS OF FACT

1.  The veteran does not have an anxiety disorder that is 
etiologically related to service or to a service-connected 
disability.

2.  By an RO decision dated in August 1993, the veteran's 
claim for service connection for migraine/vascular headaches 
was denied on the basis that there were no complaints, 
treatment, or diagnosis of migraine headaches during active 
duty or within one year after separation from active duty. 

3.  Evidence received since the August 1993 RO decision is 
cumulative and redundant, and does not raise a reasonable 
possibility of substantiating the claim for service 
connection for migraine headaches.

4.  By an RO decision dated in July 2001, the veteran's 
application to reopen her previously denied claim for service 
connection for dyspepsia/stomach problems was denied on the 
basis that no new and material evidence had been submitted 
showing that the veteran's in-service stomach condition was 
not acute and transitory or that there is a continuity 
between the veteran's current stomach condition and an in-
service stomach condition.

5.  Evidence received since the July 2001 RO decision is 
cumulative and redundant, and does not raise a reasonable 
possibility of substantiating the claim for service 
connection for dyspepsia/stomach problems.


CONCLUSIONS OF LAW

1.  The veteran does not have an anxiety disorder that was 
incurred in or aggravated by active military service or is 
proximately due to or the result of any service-connected 
disability.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.310 (2008).

2.  The August 1993 RO decision denying the veteran's claim 
for service connection for migraine headaches is final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

3.  New and material evidence sufficient to reopen the 
veteran's claim for service connection for migraine headaches 
has not been submitted.  See 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008). 

4.  The July 2001 RO decision denying the veteran's 
application to reopen her previously denied claim for service 
connection for dyspepsia/stomach problems is final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

5.  New and material evidence sufficient to reopen the 
veteran's claim for service connection for dyspepsia/stomach 
problems has not been submitted.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims for service connection, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his or her possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

A VCAA letter dated in July 2006 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 
187.  The veteran was aware that it was ultimately her 
responsibility to give VA any evidence pertaining to the 
claims.  This letter informed her that additional information 
or evidence was needed to support her claims, and asked her 
to send the information or evidence to VA.  See Pelegrini II, 
at 120-121.  Additionally, this letter described how 
appropriate disability ratings and effective dates were 
assigned.    

For purposes of evaluating the veteran's request to reopen 
her claims of entitlement to service connection for migraine 
headaches and dyspepsia/stomach problems, the Board observes 
that in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
held that with regard to matters that involve a request to 
reopen a previously denied claim for service connection based 
upon the receipt of new and material evidence, in addition to 
providing notice of the evidence and information that is 
necessary to establish entitlement to service connection, VA 
must first notify a claimant of the evidence and information 
that is necessary to reopen the claim.  To that end, the 
Court determined that in the context of a claim to reopen, 
the VCAA requires that VA must first review the bases for the 
prior denial of record, and then release a notice letter to 
the veteran that explains the meaning of both 'new' and 
'material' evidence, and also describes the particular 
type(s) of evidence necessary to substantiate any service 
connection elements that were found to be insufficiently 
shown at the time of the prior final VA denial.  See Kent, 
supra.

The July 2006 letter informed the veteran that new and 
material evidence was needed to substantiate her claims to 
reopen and described what would constitute such new and 
material evidence.  The July 2006 letter specifically 
explained the bases of the prior denials, and directed the 
veteran to submit any new and material evidence showing 
complaints, treatment, or diagnosis of migraines during 
military service or within one year after separation from 
active duty, and any new and material evidence showing that 
the veteran's in-service gastro/stomach problems were not 
resolved and there was a definitive disease diagnosis to 
account for indigestion symptoms in service or on VA 
examination.  This letter was fully compliant with the 
requirements set forth in Kent v. Nicholson.  See Kent, 
supra.  

Although the July 2006 letter did err by identifying the last 
final denial of service connection for a stomach condition as 
being in the original 1993 rating decision, rather than the 
2001 denial that denied reopening, the Board believes that 
this error was harmless as the appellant was told that the 
claim was previously denied, it was explained why the claim 
was originally denied on the merits, and the appellant was 
also told of the need to submit new and material evidence to 
reopen the claim.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's available service treatment records 
and relevant VA and private medical records are in the file.  
All records identified by the veteran as relating to these 
claims have been obtained, to the extent possible.  The Board 
finds that the record contains sufficient evidence to make a 
decision on the claims.  VA has fulfilled its duty to assist.

The Board notes that the case of McLendon v. Nicholson, 20 
Vet. App. 79 (2006), held that an examination is required 
when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case.

The Board concludes an examination is not needed in this case 
for an anxiety disorder because the only evidence indicating 
that the veteran has a current disability that may be related 
to an in-service event or service-connected disability, or a 
current disability at all, is her own lay statements.  
However, she has not alleged the onset of symptoms during 
service, or a continuity of symptomatology between military 
service and her present disability.  Rather, she argues that 
her claimed anxiety disorder is secondary to her service-
connected disability.  Under the circumstances, the Board 
finds that the veteran's lay assertions are insufficient to 
trigger VA's duty to provide an examination.  While a lay 
person may be competent to offer testimony on certain medical 
matters, such as describing symptoms observable to the naked 
eye, or even diagnosing simple conditions such as a 
dislocated shoulder, the Board finds that a lay person is not 
be comment to offer an opinion on a matter clearly requiring 
medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

The Court has held, in circumstances similar to this, where 
the supporting evidence of record consists only of a lay 
statement, that VA is not obligated, pursuant to 5103A(d), to 
provide an appellant with a medical nexus opinion.  See 
Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
See also Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(holding that 3.159(c)(4)(i) is not in conflict with 
§ 5103A(d) and evidence of record "establishing that the 
veteran suffered an event, injury, or disease in service," 
is required to trigger VA's duties pursuant to § 5103A(d)); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) 
(holding that the Secretary's obligations under § 5103A to 
provide a veteran with a medical examination or to obtain a 
medical opinion is triggered if the evidence of record 
demonstrates "some casual connection between his disability 
and his military service").  

With regards to the veteran's application to reopen her 
previously denied claims for service connection for migraine 
headaches and dyspepsia/stomach problems, VA's responsibility 
to assist the veteran extends to requesting evidence from any 
new source identified by the claimant, and if that evidence 
is not new and material, the claim is not reopened, and VA 
has no further duties to the veteran with respect to that 
particular claim.  VA does not have a duty to provide the 
veteran with a VA examination if the claim is not reopened.  
The VCAA explicitly stated that, regardless of any assistance 
provided to the claimant, new and material evidence must 
still be submitted to reopen a claim.  See 38 U.S.C. 
§ 5103A(f) (West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) 
(2008).  As discussed above, in this case, the RO complied 
with VA's notification requirements and informed the veteran 
of the information and evidence needed to substantiate her 
claim to reopen.  Since no new and material evidence has been 
submitted in conjunction with the recent claim, an 
examination is not required.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008). 

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disability.  38 C.F.R. § 3.310 (2008).  
This includes disability made chronically worse by service- 
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that there was a recent amendment to 
the provisions of 38 C.F.R. § 3.310. See 71 Fed. Reg. 52744- 
47 (Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
based on aggravation may be made.  This had not been VA's 
practice, which suggests the possibility that the recent 
change amounts to a substantive change in the regulation.  
For this reason, and because the veteran's claims were 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which is more favorable to the claimant.

As an initial matter, the Board notes that the veteran 
originally claimed service connection for migraine headaches 
and dyspepsia/stomach problems on a direct basis.  Not until 
the current June 2006 application to reopen the previous 
denial of these claims did the veteran indicate that her 
headaches and gastric problems were aggravated by her asthma 
disorder.  The Board notes, however, that in Schroeder v. 
West, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) concluded that a "claim" should 
be defined broadly as an application for benefits for a 
current disability.  212 F.3d 1265, 1269 (Fed. Cir. 2000); 
see also Rodriquez v. West, 189 F.3d 1351, 1353 (Fed. Cir. 
1999).  The Court applied this definition of a "claim" in 
Bingham v. Principi, 18 Vet. App. 470, 474 (2004), holding 
that "direct and presumptive service connection are, by 
definition, two means (i.e. two theories) by which to reach 
the same end, namely service connection," and that it 
therefore "follows logically that the appellant, in seeking 
service connection ... did not file two separate claims" but 
rather one claim.  Id.  In Roebuck v. Nicholson, 20 Vet. App. 
307 (2006), the Court held that although there may be 
multiple theories or means of establishing entitlement to a 
benefit for a disability, if the theories all pertain to the 
same benefit for the same disability, they constitute the 
same claim.  Especially of note is the issue of finality.  In 
Bingham, the Federal Circuit delineated an additional 
distinction between claims and theories when considering the 
question of finality.  It held that, pursuant to 38 U.S.C. 
§ 7104(b), "finality attaches once a claim for benefits is 
disallowed, not when a particular theory is rejected."  421 
F.3d at 1348-49.

Accordingly, the initial denial of the veteran's claims of 
entitlement to service connection for migraine headaches and 
dyspepsia/stomach problems in August 1993 encompassed both 
direct and secondary service connection, regardless of the 
fact that the veteran did not raise secondary service 
connection as a theory of entitlement until her current 
attempt to reopen the claims.  See Bingham, supra; Roebuck, 
supra.  As such, the Board will not view the veteran's 
contentions that her migraine headaches and dyspepsia/stomach 
problems are secondary to her service-connected reactive 
airway disease as new claims.  The veteran must still submit 
new and material evidence in order to reopen her claims.

1.  Entitlement to service connection for an anxiety 
disorder, to include as secondary to service-connected 
reactive airway disease or service-connected chronic lumbar 
strain.

The veteran asserts that she first began experiencing anxiety 
about 4 to 5 years ago.  See hearing transcript, September 
2008.  She further asserts that her neuropsychiatric disorder 
is secondary to her service-connected reactive airway disease 
or service-connected chronic lumbar strain.  See veteran's 
statement, August 2008.   

A review of the veteran's service treatment records does not 
reflect any in-service complaints, treatment, or diagnosis of 
an anxiety disorder.  In addition, the Board notes that a 
review of the claims folder does not reflect that the veteran 
has a current diagnosis of an anxiety disorder or currently 
receives medical treatment for a psychiatric disorder of any 
kind.

The threshold requirement for service connection to be 
granted is competent medical evidence of the current 
existence of the claimed disorder.  See Degmetich v. Brown, 
104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  While the Board recognizes the veteran's sincere 
belief in her claim, the competent medical evidence of record 
does not show the veteran to have an anxiety disorder.  Thus, 
without a diagnosis, there may be no service connection for 
this claimed disability on a direct basis.  

With regards to granting service connection on a secondary 
basis, the Board again notes that there is no medical 
evidence has been submitted showing that she has been given a 
diagnosis of anxiety disorder or other psychiatric 
disability.  Although there is a reference in recent medical 
records to her having a past medical history of depression, 
there was no diagnosis made of depression or any other 
current psychiatric disability at that time.  The veteran can 
attest to factual matters of which she had first-hand 
knowledge, including current symptoms.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, her statements linking her 
current symptoms to her specific service-connected 
disabilities are not probative.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  While the veteran is competent to 
report what comes to her through her senses, she does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 
469-470 (1994). 

In summary, the Board concludes that the preponderance of the 
evidence is against the claim for service connection, and the 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) 
is not for application.  There is not an approximate balance 
of evidence.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

2.  Whether new and material evidence sufficient to reopen 
the claim for service connection for migraine headaches, to 
include as secondary to service-connected reactive airway 
disease, has been submitted. 

The issue for resolution before the Board is whether new and 
material evidence has been submitted sufficient to reopen the 
veteran's claim of entitlement to service connection for 
migraine headaches.  After a review of the evidence of 
record, the Board finds that new and material evidence has 
not been submitted.  

The Board notes that the veteran was initially denied service 
connection for headaches in an August 1993 RO decision.  
Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2008).  The claimant has one year from notification of an RO 
decision to initiate an appeal by filing a NOD with the 
decision, and the decision becomes final if an appeal is not 
perfected within the allowed time period.  38 U.S.C.A. 
§ 7105(b) and (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 
and 20.302(a) (2008).  The veteran was notified of the August 
1993 rating decision via an August 26, 1993, letter, 
including notice of her appellate rights.  She did not file a 
timely appeal.  Therefore, the August 1993 RO decision is 
final.  See 38 U.S.C.A. § 7105 (West 2002).  As mentioned 
above, in order to reopen a claim which has been denied by a 
final decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  

New evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).   

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

The basis for the August 1993 denial was that there were no 
complaints, treatment, or diagnosis of migraine headaches 
during active duty or within one year after separation from 
active duty, and no other competent evidence linking the 
headaches to service.  At the time of this denial, service 
treatment records and VA medical records, as well as 
statements submitted by the veteran, were considered. 

The new evidence submitted since this denial consists of the 
veteran's statements and hearing testimony, and VA and 
private medical records.

With regards to the veteran's VA and private medical records, 
the Board notes that these records document treatment and 
diagnosis of headaches.  See VA treatment records, July 2007 
and September 2008.  No indication, however, is made in any 
recently submitted medical records of complaints, treatment, 
or diagnosis of migraine headaches during active duty or 
within one year after separation from active duty, and no 
indication that the headaches are otherwise linked to service 
or a service-connected disability.  Thus, while this evidence 
is new, it is not deemed to be material in that it does not 
relate to an unestablished fact necessary to substantiate the 
claim.  Therefore, no reasonable possibility of 
substantiating the claim has been shown and these records 
will not be considered new and material for the purpose of 
reopening this claim.

With regards to the veteran's statements and testimony 
asserting that her migraine headaches are related to her 
active duty, the Board finds that these statements are 
duplicative of evidence previously submitted, as the veteran 
has repeatedly asserted, in one way or another, that she has 
migraine headaches as the result of her active duty.  
Therefore, this evidence cannot be considered new in that it 
essentially duplicates evidence that has already been 
considered by the RO.  Moreover, her statements linking her 
migraine headaches to service or to a service-connected 
disability speak to matters beyond the competence of a lay 
person.  See Espiritu, supra.  Furthermore, the Court has 
held that a new theory of entitlement, by itself, does not 
constitute a new claim.  Ashford v. Brown, 10 Vet. App. 120 
(1997).  Thus, the veteran's statements are not deemed to be 
"new and material evidence" as they do not raise a 
reasonable possibility of substantiating the claim.  See 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).  

Although the Board is sympathetic to the veteran's health 
difficulties, no new and material evidence has been received 
sufficient to reopen her claim.  Until the veteran meets the 
threshold burden of submitting new and material evidence 
sufficient to reopen her claim, the benefit of the doubt 
doctrine does not apply.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

3.  Whether new and material evidence sufficient to reopen 
the claim for service connection for dyspepsia/stomach 
problems, to include as secondary to service-connected 
reactive airway disease, has been submitted. 

The issue for resolution before the Board is whether new and 
material evidence has been submitted sufficient to reopen the 
veteran's claim of entitlement to service connection for 
dyspepsia/stomach problems.  After a review of the evidence 
of record, the Board finds that new and material evidence has 
not been submitted.  

The Board notes that the veteran was initially denied service 
connection for dyspepsia/stomach problems in an August 1993 
RO decision.  Most recently, the RO denied the veteran's 
application to reopen a claim for service connection for 
dyspepsia/stomach problems in a July 2001 RO decision.  The 
veteran was notified of the July 2001 rating decision via an 
August 13, 2001, letter, including notice of her appellate 
rights.  She did not file a timely appeal.  Therefore, the 
July 2001 RO decision is final.  See 38 U.S.C.A. § 7105 (West 
2002).  As mentioned above, in order to reopen a claim which 
has been denied by a final decision, the claimant must 
present new and material evidence.  38 U.S.C.A. § 5108 (West 
2002).  

The basis for the July 2001 denial was that no new and 
material evidence had been submitted indicating that the 
veteran's in-service stomach condition was not acute and 
transitory or showing a continuity between a stomach 
condition in military service and her then diagnosed ulcer 
condition.  At the time of this denial, service treatment 
records and VA medical records, as well as statements 
submitted by the veteran, were considered. 

The new evidence submitted since this denial consists of the 
veteran's statements and hearing testimony, and VA and 
private medical records. 

With regards to the veteran's VA and private medical records, 
the Board notes that these records document treatment and 
diagnosis of gastroesophageal reflux disease, peptic ulcer, 
and dyspepsia.  See VA treatment records, July 2007 and 
September 2008.  No indication, however, is made in any 
recently submitted medical records that the veteran's in-
service stomach condition was not acute and transitory or 
that there is a relationship between the veteran's current 
stomach condition and an in-service stomach condition.  Thus, 
while this evidence is new, it is not deemed to be material 
in that it does not relate to an unestablished fact necessary 
to substantiate the claim.  Therefore, no reasonable 
possibility of substantiating the claim has been shown and 
these records will not be considered new and material for the 
purpose of reopening this claim.

With regards to the veteran's statements asserting that her 
dyspepsia/stomach problems can be associated with her active 
duty, the Board finds that these statements are duplicative 
of evidence previously submitted, as the veteran had already 
asserted that her dyspepsia/stomach problems are related to 
her active duty.  Therefore, this evidence cannot be 
considered new in that it essentially duplicates evidence 
that has already been considered by the RO.  Moreover, her 
statements linking her dyspepsia/stomach problems to a 
service-connected disability speak to matters beyond the 
competence of a lay person.  See Espiritu, supra.  
Furthermore, as noted, the Court has held that a new theory 
of entitlement, by itself, does not constitute a new claim.  
See Ashford, supra.  Thus, the veteran's statements are not 
deemed to be "new and material evidence" as they do not 
raise a reasonable possibility of substantiating the claim.  
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).  

As no new and material evidence has been received, the claim 
remains unopened.  Until the veteran meets the threshold 
burden of submitting new and material evidence sufficient to 
reopen her claim, the benefit of the doubt doctrine does not 
apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for an anxiety disorder, to 
include as secondary to service-connected reactive airway 
disease or service-connected chronic lumbar strain, is 
denied.

As new and material evidence has not been received regarding 
the claim of entitlement to service connection for migraine 
headaches, the veteran's claim is not reopened, and the 
appeal is denied.

As new and material evidence has not been received regarding 
the claim of entitlement to service connection for 
dyspepsia/stomach problems, the veteran's claim is not 
reopened, and the appeal is denied.


REMAND

The veteran alleges that the severity of her service-
connected chronic lumbar strain and reactive airway disease 
warrant increased evaluations.  After a thorough review of 
the veteran's claims folder, the Board has determined that 
additional development is necessary prior to the adjudication 
of these claims.  

The Board notes that the veteran underwent VA examinations to 
determine the severity of these disabilities in January 2006.  
In the veteran's March 2006 NOD, she indicated that she felt 
as if her conditions had become much worse.  As such, the 
veteran was scheduled for new VA examinations to determine 
the current severity of these disabilities in January 2008.  
The veteran failed to report for these scheduled 
examinations. 

At the September 2008 Travel Board hearing, the veteran 
requested that she be rescheduled for these examinations.  
Specifically, the veteran indicated that her job at the time 
prevented her from attending these examinations, as she 
worked 6 days a week and was unable to take leave at that 
point.  The veteran asserts that she would now be able to 
report for any scheduled VA examinations and would, thus, 
like the opportunity to have her chronic lumbar strain and 
reactive airway disease examined in order to determine their 
current severity.  

In light of the fact that the veteran has indicated that her 
service-connected disabilities have increased in severity, 
has shown good cause for her failure to report to the 
previously scheduled VA examinations, and has stated that she 
would present at any future scheduled VA examinations, the 
Board will remand these issues in order to afford the veteran 
a new VA examination to determine the severity of her 
service-connected chronic lumbar strain and service-connected 
reactive airway disease.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (if the medical evidence of record is 
insufficient, the Board is free to supplement the record by 
seeking an advisory opinion or ordering a medical 
examination).  

The Board cautions the veteran, however, that "[t]he duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991). If the veteran wishes to fully develop 
her claim, she has a corresponding duty to assist by 
submitting to the necessary diagnostic studies, and 
cooperating with testing.

Accordingly, the case is REMANDED for the following action:

1.	Provide the veteran with appropriate VA 
examinations in order to determine the 
current severity of her chronic lumbar 
strain and reactive airway disease.  
The claims folder must be made 
available to the examiners and 
pertinent documents therein should be 
reviewed by the examiners.  All 
necessary tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  The 
complete rationale for any opinions 
expressed should be provided.

2.	Then, readjudicate the claims.  In the 
event that the claims are not resolved 
to the satisfaction of the veteran, she 
should be provided a supplemental 
statement of the case (SSOC).  After the 
veteran has been given the applicable 
time to submit additional argument, the 
claims should be returned to the Board 
for further review. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the veteran until further 
notice.  However, the Board takes this opportunity to advise 
the veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of her claims.  Her cooperation in VA's efforts 
to develop her claims, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2008).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


